DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 7/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,986,245 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Acknowledgements
	The previous claim objections have been obviated by the amendments filed on 6/23/2021. NOTE: claim 6 is amended via an examiner’s amendment to fix the same issue corrected by applicant in claims 21 and 22 (stopper moves proximally).  The 112f interpretations have been vacated in light of the removal of the 112f language from the claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

On line 5 of claim 6, “distally” has been replaced by --proximally--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 6, the prior art fails to expressly disclose or suggest an injection device having a feedback mechanism comprising the limitation of 
In regard to claim 21, the prior art fails to expressly disclose or suggest an injection device having a feedback mechanism comprising the limitation of “wherein displacement of the button, i) causes a proximal end of the plunger rod to hit the stopper resulting an audible or tactile indication that an injection has started, ii) causes the activation member to move from a first position to a second position such that the distal end surface hits the inner surface generating an audible or tactile indication that an injection is finished.” This limitation is understood to be allowable in combination with the other limitations of claim 21.
In regard to claim 22, the prior art fails to expressly disclose or suggest an injection device having a feedback mechanism “wherein displacement of the button causes an activation of the injection device for initiating an injection and when the injection is completed the activation member moves from a first position to a second position causing the stop ledge to hit the ledge on the inner surface of the distal housing part generating an audible or tactile indication that an injection is finished.” This limitation is understood to be allowable in combination with the other limitations of claim 22.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE J STIGELL/
Primary Examiner, Art Unit 3783          
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783